PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/556,106
Filing Date: 29 Aug 2019
Appellant(s): ACHATES POWER, INC.



__________________
Terrance A. Meador
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 23, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 26, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s assertion that the combination of Weinenger and Alonso fails to teach or suggest a piston of an opposed-piston engine wherein a longitudinal axis of the bowl is oriented with respect to a wristpin bore axis by a predetermined angle between 30 degrees and 90 degrees is not persuasive.  See Appeal Brief, paragraph bridging pages 5 and 6.
Specifically, Appellant asserts that Weinenger does not show or describe a combustion bowl but then admits Weinenger does in fact mention that the piston may be formed with a combustion bowl. See Appeal Brief, page 6, lines 1-5.  Therefore, the argument is deemed moot.  
Next, Appellant asserts that Alonso does not “explicitly describe” the features for the piston bowl in Alonso, namely a piston having a bowl, and notches which open into the bowl through peripheral edges of the crown part of the piston (see Appeal Brief, page 6, lines 15-21).  Examiner submits that there is no requirement to explicitly describe features that are nonetheless illustrated or provided in some manner in the prior art reference. See MPEP § 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  As detailed in the previously presented rejections (see Detailed Action of January 26, 2022, paragraphs 6 and 20-22, including Examiner’s Annotated Figure, page 8), Alonso specifically illustrates the claimed features. 
Appellant then asserts that since Examiner’s rejection is “precisely mapped by the language of the claim”, that this constitutes hindsight reasoning (see Appeal Brief, page 6, lines 26-27).  This is not the case, nor the definition of what constitutes improper hindsight. Examiner submits that the Figures of Alonso, namely Figures 2(A)-2(I) and Figures 3(A)-(B) illustrate that a longitudinal axis of the bowl is oriented at an approximate 90 degree angle to the wristpin bore axis, as shown by Examiner’s Annotated Figure (see Detailed Action of January 26, 2022, page 8).   Again, while it is appreciated that the figures of Alonso are not to scale, Figures 2(A)-2(I) and Figures 3(A)-(B) would provide a teaching to one of ordinary skill in the art to provide a longitudinal axis of the bowl that is oriented with respect to the wristpin bore axis by a predetermined angle, that angle being 90 degrees.  See also Detailed Action of January 26, 2022, page 8, Examiner’s Annotated Figure.
Appellant asserts that the references do not account for a “predetermined angle” as is recited in the claims, specifically Alonso does not describe any assembly procedure for the pistons provided therein.  
Examiner submits that the claim limitation reciting the “predetermined angle” is considered a product-by-process claim limitation, especially in view of Appellant’s arguments “Alonso does not describe any assembly procedure” and that the parts having a predetermined orientation when the two parts are welded (emphasis added to highlight product-by-process statements.  In accordance with MPEP § 2113, a method of forming a device is not germane to the issue of patentability of the device itself.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., a piston, does not depend on its method of production, i.e., predetermining an angle before or during assembly. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Next, Appellant asserts that the “predetermined angle’ of claim 1 [sic] defines an orientation between the longitudinal axis of the bowl with respect to the wristpin bore axis in a range of “between 30 degrees and 90 degrees.” Alonso does not explicitly describe any range of angular orientations between any feature of a piston, let alone between a longitudinal bowl axis and a wristpin axis”.   Examiner submits that no range needs to be taught by Alonso.  “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists… a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” See MPEP § 2144.05(I).  Since Alonso illustrates that the orientation between the longitudinal axis of the bowl with respect to the wristpin bore axis is approximately 90 degrees, the requirements of MPEP § 2144.05(I) are satisfied.  Further, Claim 27 does not recite the “predetermined angle” language.
Of note, Appellant only presents arguments concerning the rejection of Claim 7.  
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/GRANT MOUBRY/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
Conferees:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747   
                                                                                                                                                                                                     /Daniel DePumpo/
RQAS



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.